DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 21, 2020. Claims 1-20 are pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10621876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention is directed to the same structure of the prior patent, an unmanned aerial system comprising the same highly reliable flight limiting device and controls the unmanned aerial system similarly with respect to a flight boundary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20150254988 A1, in view of Oakley et al., US 20150232181 A1, and in view of King et al., “UAV Failure Rate Criteria for Equivalent Level of Safety,” hereinafter referred to as Wang , Oakley, and King, respectively.
As to claim 1, Wang  discloses a method comprising: 
determining, by a processor of the FLD having addressable memory, a three-dimensional position of an unmanned aerial system (UAS) relative to the least one flight boundary encompassing a prohibited flight area; and 
effecting, by the processor of the FLD, at least one flight limitation if the determined three-dimensional position of the UAS crosses the at least one flight boundary encompassing the prohibited flight area.
attaching a flight limiting device (FLD) to an unmanned aerial system (UAS), wherein the FLD is detachably attached to the UAS. However, Oakley teaches attaching a flight limiting device (FLD) to an unmanned aerial system (UAS), wherein the FLD is detachably attached to the UAS (Plurality of UAS components may be modular and “detachably connected” – See at least ¶8).
Wang   discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and include the feature of the claimed detachably attached flight limiting device, as taught by Oakley, because Oakley teaches detachably attached components to allow each component to be easily removed.

The combination of Wang and Oakley fails to explicitly disclose the UAS has an operational reliability of at least 1*10-7 of preventing the UAS from crossing at least one flight boundary when the FLD is detachably attached to the UAS, and wherein the UAS has a lower operational reliability when the FLD is detached from the UAS. However, King teaches a UAV safety standard of 1*10-7 (Equation (1) – See at least page 2).
-7. The combination of Wang, Oakley, and King fails to explicitly disclose the UAS has a lower operational reliability than the FLD. However, King establishes the previous practice in the UAS art was no reliability standard for UAS systems. King seeks to establish a baseline reliability for UAS related systems. Applicant appears to merely claim the combination of the previous convention of King, which is a UAS of a lower operational standard, coupled with the operational standard which King introduces to address issues particular to UAS systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang   and Oakley and include the feature of the claimed operational reliability, as taught by King, to improve overall function of a unmanned aerial system.
	Independent claim 14 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter. 

As to claims 2 and 15, Wang discloses the FLD further comprises: an FLD navigation device, an FLD radio, at least one FLD propulsion device, and at least one FLD power source providing power to at least one of: the FLD processor, a UAS navigation device, a UAS radio, and at least one FLD propulsion device (GPS system – See at least ¶151; Propulsion – See at least ¶11; Suitable energy source to operate components of UAV – See at least ¶195).

As to claim 3, Wang discloses the UAS further comprises: a UAS processor with addressable memory, the UAS navigation device, the UAS radio, at least one UAS propulsion device, and at least one UAS power source providing power to at least one of: the UAS processor, the UAS navigation device, the UAS radio, and the at least one UAS propulsion device (GPS system – See at least ¶151; Suitable energy source to operate components of UAV – See at least ¶195)

As to claim 4, Wang discloses:
determining, by the FLD processor, the UAS position relative to at least one user defined flight boundary (User controls flight by providing instructions ahead of time, i.e. user-defined – See at least ¶80; User may be able to set flight distance limits, i.e. define flight boundary – See at least ¶189); and 
effecting, by the processor of the FLD, at least one flight limitation of the UAS if the determined UAS position crosses the at least one user defined flight boundary (If within distance threshold value, then effect flight response measure, i.e. flight limitation – See at least ¶80).
Wang fails to explicitly disclose the at least one user defined flight boundary is smaller than the prohibited flight area. However, Wang  discloses a user provides flight instructions which may include user defined flight distance limits, which presumably includes “smaller” as used in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang   and include the feature of a user defined flight boundary is smaller than the prohibited flight area, because a smaller flight boundary with respect to other KSR, 550 U.S. at ___, 82 USPQ2d at 1396.

As to claim 7, Wang fails to explicitly disclose the at least one flight boundary is updated by a user from a third-party database prior to a flight. However, Wang discloses using various databases for determining a flight-restricted area and generating a flight plan in response to information from those databases (See at least ¶73-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and include the feature of a third-party database, because third-party databases are a conventional means for conveying information regarding flight restrictions.

As to claim 8, Wang fails to explicitly disclose the at least one flight boundary is updated during the flight of the UAS by at least one of: a sense and avoid system and a third-party database However, Wang discloses using various databases for determining a flight-restricted area and generating a flight plan in response to information from those databases (See at least ¶73-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and include the feature of a third-party database, because third-party databases are a conventional means for conveying information regarding flight restrictions.

As to claims 9 and 16, Wang discloses the UAS position is determined via a global positioning system (GPS), an inertial measurement unit (IMU), and an altimeter (GPS receiver – See at least ¶69; IMU - See at least ¶135; Altitude may be determined - See at least ¶76).

As to claim 10, Wang discloses:
determining, by the processor of the FLD, whether the determined three-dimensional position of the UAS has crossed a first flight boundary (Distance within third threshold, i.e. crossed a first flight boundary – See at least ¶10); and 
sending, by the processor of the FLD, a warning to a user when the first flight boundary is crossed by the UAS (Alert in response to within third distance sent to operator – See at least ¶10).

As to claim 11, Wang discloses a flight limitation of the at least one flight limitation comprises grounding the UAS (Land UAV immediately – See at least ¶4).

As to claim 17, Wang discloses the processor of the FLD is configured to receive an input from at least one of: the UAS power source, the UAS controller, the UAS navigation device, the UAS radio, and the at least one UAS propulsion device (Flight controller – See at least ¶131).

As to claim 18, Wang discloses a UAS operator controller comprising: 
User may control flight by external device – See at least ¶80), the UAS controller processor configured to: 
receive a status of the UAS, wherein the status includes data on at least one of: the UAS power source, the UAS controller, the UAS navigation device, the UAS radio, and the at least one UAS propulsion device (Prompt user with status information – See at least ¶89); and 
receive a warning if the determined UAS position crosses the at least one flight boundary (Warn user of proximity of flight-restricted region – See at least ¶4).

As to claim 20, the claim recites nearly identical subject matter to preceding independent claims but for a second UAS. Therefore, claim 27 is rejected under the same cited art and sections of those references and further modifying the combination of Wang, Oakley, and King to include a second UAS is obvious because merely duplicating the invention of Wang, Oakley, and King, involves routine skill in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20150254988 A1, in view of Oakley et al., US 20150232181 A1, and in view of King et al., “UAV Failure Rate Criteria for Equivalent Level of Safety,” as applied to claim 1 above, and further in view of Buchmueller et al., US 20160171896 A1, and in view of Zeineh, US 20030227395 A1, hereinafter referred to as Wang  , Oakley, King, Buchmueller, and Zeineh, respectively.
As to claim 5, the combination of Wang , Oakley, and King fails to explicitly disclose:
receiving an input, by the processor of the FLD, from a sense and avoid system of at least one object that could interfere with the UAS; 
generating, by the processor of the FLD, at least one flight boundary based on the received input from the sense and avoid system; and 
effecting, by the processor of the FLD, at least one flight limitation of the UAS if the UAS position crosses the at least one generated flight boundary.

However, Buchmueller teaches:
receiving an input, by the processor of the FLD, from a sense and avoid system of at least one object that could interfere with the UAS (Object detection and determine likelihood of interference – See at least ¶94); and
generating, by the processor of the FLD, at least one flight boundary based on the received input from the sense and avoid system (Determine envelope, i.e. flight boundary – See at least ¶94).
Wang  discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components. King teaches a safety standard for unmanned aerial vehicles. Buchmueller teaches an unmanned aerial system wherein an unmanned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Oakley, and King and include the feature of receiving an input, by the processor of the FLD, from a sense and avoid system of at least one object that could interfere with the UAS and generating, by the processor of the FLD, at least one flight boundary based on the received input from the sense and avoid system, as taught by Buchmueller, to ensure reliable operation with respect to objects that may interfere with flight.
The combination of Wang, Oakley, King, and Buchmueller fails to explicitly disclose effecting, by the processor of the FLD, at least one flight limitation of the UAS if the UAS position crosses the at least one generated flight boundary. However, Zeineh teaches effecting, by the processor of the FLD, at least one flight limitation of the UAS if the UAS position crosses the at least one generated flight boundary (Effect at least one flight limitation when UAS crosses at least one flight boundary – See at least Abstract).
Wang discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components. King teaches a safety standard for unmanned aerial vehicles. Buchmueller teaches an unmanned aerial system wherein an unmanned vehicle is equipped with a sense and avoid system to detect objects that may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang , Oakley, King, and Buchmueller and include the feature of effecting, by the processor of the FLD, at least one flight limitation of the UAS if the UAS position crosses the at least one generated flight boundary, as taught by Zeineh, to ensure reliable operation when a UAS crosses a boundary that it was not intended to cross.

As to claim 6, the combination of Wang, Oakley, and King fails to explicitly disclose the sense and avoid system comprises at least one of: a radar, a sonar, an optical sensor, and a LIDAR. However, Buchmueller teaches the sense and avoid system comprises at least one of: a radar, a sonar, an optical sensor, and a LIDAR (Optical sensor – See at least ¶89).
Wang discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components. King teaches a safety standard for unmanned aerial vehicles. Buchmueller teaches an unmanned aerial system wherein an unmanned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Oakley, and King and include the feature of the sense and avoid system comprises at least one of: a radar, a sonar, an optical sensor, and a LIDAR, as taught by Buchmueller, to ensure reliable operation with respect to objects that may interfere with flight.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20150254988 A1, in view of Oakley et al., US 20150232181 A1, and in view of King et al., “UAV Failure Rate Criteria for Equivalent Level of Safety,” as applied to claim 1 above, and further in view of Duffy et al., US 20150348424 A1, hereinafter referred to as Wang, Oakley, King, and Duffy, respectively.
As to claim 12, the combination of Wang, Oakley, and King fails to explicitly disclose the at least one flight limitation of the UAS comprises at least one of: deploying a parachute; separating one or more components of the UAS; an explosive charge; and reversing a throttle to one or more propulsion devices of the UAS. However, Duffy teaches the at least one flight limitation of the UAS comprises deploying a parachute (Deploy parachute when aircraft outside flight limitation – See at least ¶36).
Wang discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Oakley, and King, and include the feature of deploying a parachute, as taught by Duffy, to ensure safe operation of an unmanned aerial vehicle.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20150254988 A1, in view of Oakley et al., US 20150232181 A1, and in view of King et al., “UAV Failure Rate Criteria for Equivalent Level of Safety,” as applied to claim 1 above, and further in view of Kenny et al., US 7256728 B1, hereinafter referred to as Wang, Oakley, King, and Kenny, respectively.
As to claims 13 and 19, the combination of Wang, Oakley, and King fails to explicitly disclose the at least one flight limitation of the UAS comprises actuating an actuator to maintain the UAS in a circular flight pattern, wherein the circular flight pattern does not cross the at least one flight boundary, and wherein the circular flight pattern maintains the UAS outside of the prohibited flight area.
However, Kenny teaches the at least one flight limitation of the UAS comprises actuating an actuator to maintain the UAS in a circular flight pattern, wherein the circular flight pattern does not cross the at least one flight boundary, and wherein the circular flight pattern maintains the UAS outside of the prohibited flight area (Placed into holding pattern away from exclusion zone – See at least Col. 8 Lines 15-18. Examiner notes holding patterns are typically circular.).
Wang discloses an unmanned aerial system wherein the flight of an unmanned aerial vehicle is subject to various constraints and violation of those constraints may result in corresponding limitations and modifications to the flight of the unmanned aerial vehicle. Oakley teaches an unmanned aerial system wherein the unmanned aerial system is modular in nature and various components can be detachably connected including flight limiting components. King teaches establishing a safety standard for unmanned aerial vehicles. Kenny teaches placing an aircraft in a holding pattern with respect to a prohibited flight area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Oakley, and King, and include the feature of the at least one flight limitation of the UAS comprises actuating an actuator to maintain the UAS in a circular flight pattern, wherein the circular flight pattern does not cross the at least one flight boundary, and wherein the circular flight pattern maintains the UAS outside of the prohibited flight area, as taught by Kenny, to properly control an aircraft with respect to a prohibited flight area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668